Citation Nr: 1615430	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  08-13 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for a renal disability, to include chronic renal insufficiency.

3. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

4. Entitlement to service connection for erectile dysfunction.

5. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or by reason of being housebound (HB).



REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971, including service in the Republic of Vietnam.

Effective January 2012, the Veteran is in receipt of a total disability evaluation based on individual unemployability.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). It was last before the Board in May 2013, when the Board remanded the matter for further development. See May 2013 Board Decision.

Pursuant to the Board's May 2013 remand directives, the Appeals Management Center (AMC) obtained new VA medical opinions and readjudicated the Veteran's claims. See February 2014 Supplemental Statement of the Case. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.

FINDINGS OF FACT

1. The Veteran's respiratory disability was not caused or aggravated by military service or by service-connected diabetes mellitus or coronary artery disease, and does not otherwise relate to service.

2. The Veteran's renal disability was not caused or aggravated by military service or by service-connected diabetes mellitus or coronary artery disease, and does not otherwise relate to service.

3. The Veteran's hypertension was not caused or aggravated by military service or by service-connected diabetes mellitus or coronary artery disease, did not manifest in or within a year of service, and does not otherwise relate to service.

4. The Veteran's erectile dysfunction was not caused or aggravated by military service or by service-connected diabetes mellitus or coronary artery disease, and does not otherwise relate to service.

5. The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is not a patient in a nursing home because of mental or physical incapacity; is not medically housebound and does not have a factual need for aid and attendance demonstrated by an inability to care for most of his daily personal needs or protect himself from the hazards and dangers of his daily environment due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a respiratory disability have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2. The criteria for entitlement to service connection for a renal disability have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3. The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4. The criteria for entitlement to service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

5. The criteria for entitlement to SMC based on the need for regular A&A of another person or by reason of being housebound are not met. 38 C.F.R. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Letters dated March 2007, November 2007, February 2008, and March 2008 notified the Veteran of the elements of service connection and for SMC and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied with respect to these claims. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, VA medical records (VAMRs), and Social Security Administration (SSA) records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The VA examiners reviewed the Veteran's claims file, performed in-person examinations, and provided clear rationales in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The examinations are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Service Connection Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Entitlement to service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a).

Service Connection for a Respiratory Disability

The Veteran alleges that his respiratory disability relates to service, or to his service-connected diabetes mellitus or coronary artery disease. The preponderance of the evidence is against a finding that this disability was caused or aggravated by service or his diabetes mellitus or coronary artery disease or otherwise relates to service. The claim is denied.

The Veteran's STRs do not reflect any respiratory complaints during service. His November 1971 Report of Medical Examination at separation also does not indicate any respiratory problems.

The first post-service indication of respiratory problems is a March 2002 notation of restrictive/obstructive disease on pulmonary function tests. See VAMRs.

In January 2014, a VA examiner noted the Veteran had mild extrinsic restrictive ventilator disorder (RVD), COPD, and severe sleep apnea/hypopnea with nocturnal hypoxemia and right ventricular hypertrophy/cor pulmonale. The examiner opined that the Veteran does not have a respiratory disability that is related to or had its onset in service. The examiner noted there was no objective evidence that a respiratory disability or chronic lung condition had its onset during service or within a year or two of active duty. Per the Veteran's medical records, his COPD had its onset years after service. The examiner also noted that extrinsic RVD and sleep apnea/hypopnea are not primary lung conditions; however, they did not onset until years after active service and are not related to active service. The examiner also opined that the Veteran does not have a respiratory disability that was caused or aggravated by his service-connected diabetes mellitus, coronary artery disease, or the aggregate impact of those conditions. The examiner noted that medical literature does not support an etiologic connection between RVD, COPD, and/or sleep apnea/hypopnea and diabetes mellitus or coronary artery disease. She also noted there was no objective evidence that these conditions were aggravated by his diabetes mellitus or coronary artery disease.

The January 2014 VA examiner's opinions constitute probative evidence that weighs against entitlement to service connection for a respiratory disability. The examination was conducted by medical doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly explained that the Veteran's current respiratory disabilities are not due to service, to include his service-connected diabetes mellitus and coronary artery disease.

The Board has considered the Veteran's lay statements regarding his symptoms. The Veteran, as a lay person, is competent to describe physical symptoms and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service or service-connected disabilities. Whether the Veteran has a current respiratory disability that relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77, n.4; Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has a current respiratory disability that relates to service, they are outweighed by the VA examiner's findings to the contrary. See Layno, 6 Vet. App. at 470-71.

The fact that more than 30 years elapsed between service separation and the first indication of a respiratory disability further weighs against a relationship to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a respiratory disability is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Renal Disability

The Veteran alleges that his renal disability relates to service, or to his service-connected diabetes mellitus or coronary artery disease. The preponderance of the evidence is against a finding that this disability was caused or aggravated by service or his diabetes mellitus or coronary artery disease or otherwise relates to service. The claim is denied.

The Veteran's STRs do not reflect any kidney complaints during service. His November 1971 Report of Medical Examination at separation also does not indicate any kidney problems.

The first indication of kidney problem is a February 2014 VA cardiology consultation when the Veteran was admitted for chest pain. A later September 2006 VA nephrology consultation for progressive chronic kidney disease showed kidney disease existed for approximately two years. The impression was stage 3 chronic kidney disease, first noticed in early 2004 bloodwork. At that time, his doctor noted the chronic kidney disease was likely due to hypertension or perhaps hyperfiltration damage related to obesity.

In January 2014, a VA examiner noted that the Veteran had a history of renal dysfunction, both acute and chronic kidney disease per his medical records, but that it had resolved per November 2013 medical records. At the time of the examination, he did not have a current kidney condition. The examiner opined that the Veteran's history of renal dysfunction was not related to and did not have its onset during service. The examiner noted there was no objective evidence of renal dysfunction or disability during or within two years of service. The examiner further opined that it was less likely as not that the Veteran had a renal disability that was caused or aggravated by his service-connected diabetes mellitus, coronary artery disease, or the aggregate impact of those conditions. In making this determination, the examiner noted the Veteran's VA consultation that attributed his history of renal dysfunction to his longstanding hypertension. Further, the examiner noted the Veteran suffered from severe nonservice-connected illness which resulted in acute renal dysfunction, requiring temporary acute dialysis. There was no objective evidence that renal dysfunction was aggravated by his service-connected diabetes mellitus or coronary artery disease.

The January 2014 VA examiner's opinions constitute probative evidence that weighs against entitlement to service connection for a renal disability. The examination was conducted by medical doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly explained that the Veteran's renal disability was not due to service, to include his service-connected diabetes mellitus and coronary artery disease.

The Board has considered the Veteran's lay statements regarding his symptoms. The Veteran, as a lay person, is competent to describe physical symptoms and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service or service-connected disabilities. Whether the Veteran has a renal disability that relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77, n.4; Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has a renal disability that relates to service, they are outweighed by the VA examiner's findings to the contrary. See Layno, 6 Vet. App. at 470-71.

The fact that more than 30 years elapsed between service separation and the first indication of a renal disability further weighs against a relationship to service. See Maxson, 230 F.3d at 1333.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a renal disability is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Service Connection for Hypertension

The Veteran alleges that his hypertension relates to service, to include to his exposure to herbicides, or to his service-connected diabetes mellitus or coronary artery disease. The preponderance of the evidence is against a finding that this disability was caused or aggravated by service or his diabetes mellitus or coronary artery disease or otherwise relates to service. The claim is denied.

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id.

Because the Veteran has been diagnosed as having hypertension and cardiovascular-renal disease (to include hypertension) is considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply. Service connection for hypertension may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for cardiovascular-renal disease (to include hypertension) may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran's STRs do not reflect any complaints of hypertension during service. His November 1971 Report of Medical Examination at separation also does not reflect hypertension.

The first medical evidence of hypertension is a February 1995 notation in the Veteran's private medical records. See February 1995 PMRs.

In January 2014, the Veteran told a VA examiner he was first diagnosed with hypertension in 1977, and that he took continuous medication for hypertension. The examiner opined it was less likely as not that the Veteran's hypertension was related to or had its onset in service. In making this determination, the examiner noted that per the Veteran's medical records, hypertension had its onset years after the Veteran's military service, and there was no objective evidence that hypertension was related to his active service. The examiner further opined that it was less likely as not that the Veteran had hypertension that was caused or aggravated by his service-connected diabetes mellitus, coronary artery disease, or the aggregate impact of those conditions. The examiner noted the Veteran's hypertension had its onset many years prior to his diagnoses of diabetes mellitus and coronary artery disease, and his diabetes and coronary artery disease were well-controlled, per his medical records. The examiner also reported that there was no objective evidence that hypertension was aggravated by service-connected diabetes mellitus, coronary artery disease, or the aggregate impact of those conditions.

The January 2014 VA examiner's opinions constitute probative evidence that weighs against entitlement to service connection for hypertension. The examination was conducted by medical doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran's hypertension was not due to service, to include his service-connected diabetes mellitus and coronary artery disease.

Further, the evidence of record does not support entitlement to service connection for hypertension on a presumptive basis.

Hypertension is not automatically associated with exposure to certain herbicide agents. See 38 C.F.R. §§ 3.303(e), 3.309(e). Consequently, although the Veteran is presumed to have been exposed to herbicides during his service in Vietnam, his hypertension is not entitled to presumptive service connection under 38 C.F.R. § 3.309(e). See 38 C.F.R. § 3.307(a)(6); see also Form DD 214 (documenting the Veteran's service in Vietnam and his receipt of the Vietnam Service Medal and Vietnam Campaign Medal).

The Veteran's hypertension is also not entitled to service connection on a presumptive basis for chronic diseases. 38 C.F.R. § 3.309(a) (identifying hypertension as a chronic disease). STRs show that the Veteran was not treated for hypertension or heart problems in service and that he did not have hypertension upon separation from service in November 1971. While the Veteran reported he was first diagnosed with hypertension in 1977, post-service medical treatment records show that the first notation of hypertension in February 1995 - regardless, his earliest treatment was approximately six years after his service. See February 1995 PMRs; January 2014 VA Examination Report. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). Moreover, although the Veteran reported he was first diagnosed with hypertension in 1977, he did not indicate that he was treated for the disease within a year of separation of service. See January 2014 VA Examination Report. Thus, the Veteran's hypertension did not manifest in or within a year of service, no continuity of symptomatology links the hypertension to service, and the hypertension does not otherwise relate to an in-service injury or disease.

The Board has considered the Veteran's lay statements regarding his symptoms. The Veteran, as a lay person, is competent to describe physical symptoms and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service or service-connected disabilities. Whether the Veteran has hypertension that relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77, n.4; Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has hypertension that relates to service, they are outweighed by the VA examiner's findings to the contrary. See Layno, 6 Vet. App. at 470-71.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for hypertension is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Service Connection for Erectile Dysfunction

The Veteran alleges that he has erectile dysfunction due to service, or to his service-connected diabetes mellitus or coronary artery disease. The preponderance of the evidence is against a finding that this disability was caused or aggravated by service or his diabetes mellitus or coronary artery disease or otherwise relates to service. The claim is denied.

The Veteran's STRs do not reflect any complaints of erectile dysfunction during service. His November 1971 Report of Medical Examination at separation also does not reflect erectile dysfunction.

Post-service medical records show that beginning in September 2003, the Veteran received testosterone injections. See September 2003 VAMRs. A December 2003 VA treatment note indicated he had sexual dysfunction for several months, even with the testosterone replacement.

In January 2014, a VA examiner noted the Veteran had erectile dysfunction since 2003, per his medical treatment records, and he also had a diagnosis of hypogonadism. The examiner opined that the Veteran's erectile dysfunction was not caused or aggravated by his service-connected diabetes mellitus, coronary artery disease, or the aggregate impact of those conditions. In making this determination, the examiner noted that the Veteran's erectile dysfunction had its onset prior to both his coronary artery disease and his diabetes mellitus. The examiner also noted that the Veteran's hypogonadism - testosterone deficiency - was diagnosed in 2003, and that it is an established cause of erectile dysfunction. The examiner further noted that there was no objective evidence to support aggravation of the erectile dysfunction by the service-connected diabetes mellitus and coronary artery disease.

In an addendum opinion obtained later that month, the VA examiner opined that the Veteran's erectile dysfunction was not due to, related to, and did not have its onset in service. Based on the Veteran's statements and the objective medical evidence of record, erectile dysfunction began in 2003, 32 years after his military service.

The January 2014 VA examiner's opinion and the January 2014 addendum opinion constitute probative evidence that weighs against entitlement to service connection for erectile dysfunction. The examination was conducted by medical doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran's erectile dysfunction was not due to service, to include his service-connected diabetes mellitus and coronary artery disease.

The Board has considered the Veteran's lay statements regarding his symptoms. The Veteran, as a lay person, is competent to describe physical symptoms and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service or service-connected disabilities. Whether the Veteran has erectile dysfunction that relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77, n.4; Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has erectile dysfunction that relates to service, they are outweighed by the VA examiner's findings to the contrary. See Layno, 6 Vet. App. at 470-71.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for erectile dysfunction is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Merits of the SMC Claim

The Veteran also contends he warrants SMC based on the need for regular A&A or by reason of being housebound. The preponderance of the evidence is against the claim. The claim is denied.

An award of SMC  based on the need for regular aid and attendance of another person is warranted if the veteran's service-connected disability renders him so helpless or bedridden that he requires the assistance of another individual to accomplish basic daily functions. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). Determination as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of a claimant to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability of the claimant to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, that requires care and assistance on a regular basis to protect claimant from the hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all the disabling conditions enumerated above be found to exist before a favorable rating may be made. The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352(a).

The Veteran's service-connected disabilities are coronary artery disease, major depressive disorder, diabetes mellitus type II, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and scars of the chest and left lower extremity status post coronary artery bypass surgery. The total combined disability evaluation for all service-connected disabilities is 90 percent.

In a March 2008 statement for consideration of aid and attendance, the Veteran's doctor reported his diagnoses included diabetes and peripheral vascular disease, chronic kidney disease, hypertension, sleep apnea, morbid obesity, hyperlipidemia, and degenerative joint disease of the left hip. The doctor indicated the Veteran was unable to walk unaided and unable to dress himself. He noted he was able to feed himself, but that he needed assistance in bathing and tending to other hygienic needs, including needs of nature. He indicated he was not confined to bed and was able to sit up and travel. He was not blind and did not have partial or complete loss of use of either upper extremity, although he reported he had partial or complete loss of use of either lower extremity due to arthritis and obesity. He stated he was unable to leave home without assistance, live on his own, protect himself from the daily environmental hazards of ordinary life, manage his own funds, or manage his medications. He did not require nursing home care.

In January 2014, a VA examiner noted the Veteran was not permanently bedridden or currently hospitalized. While she noted the Veteran could not travel beyond his current domicile, she also indicated the Veteran was accompanied by a family member in a private vehicle to his examination. The Veteran described his typical day as taking out the dog, staying in bed and watching television, sometimes getting up to keep his wife company, eating lunch that his wife prepares, napping with his wife, eating dinner, letting the dogs out, and watching television before bed. He reported that he was unable to cut the grass for the past four or five years, and that he could not walk his dog, although he did sometimes throw him a ball.

The Veteran stated his wife did most of the driving, as she liked to drive. She also did the cooking, although the Veteran said he could feed himself. His wife helped him take his socks on and off, and he used a hook to help with his pants. He reported he could stand in the shower to bathe, but that he used a raised, handicapped toilet and safety rails. He did not use any orthopedic or prosthetic appliances. As far as his ability to protect himself from daily hazards and dangers, the Veteran reported weekly (but less than daily) dizziness, mild occasional memory loss, and occasional imbalance affecting the ability to ambulate. The Veteran was able to walk up to a half mile without assistance, although he did use a cane for ambulation. He was unrestricted as far as leaving his home. His functional impairments were permanent.

The Veteran did not have best corrected vision of 5/200 or worse in both eyes, and his cervical spine did not have limitation of motion or deformity. While he did have limitation of motion or deformity of the thoracolumbar spine, it was due to nonservice-connected degenerative joint disease and did not interfere with breathing. The Veteran had some mild or moderate impairment in his upper extremity strength and coordination, causing some difficulty in dressing and undressing and toileting. He had some limitation of joint function in his lower extremities due to nonservice-connected right knee and left knee disabilities.

The examiner opined that the Veteran's functional impairments due to his service-connected disabilities did not render him housebound or in need of the regular aid and attendance of another person. The examiner noted the Veteran's limitations were predominantly related to his nonservice-connected arthritis and degenerative joint disease in his shoulders, knees, and hips, as well as his morbid obesity.

The January 2014 VA examiner's opinion constitutes probative evidence that weighs against entitlement to SMC based on the need for regular A&A or by reason of being housebound. The examination was conducted by medical doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran's service-connected disabilities, alone or in combination, do not meet the requirements for SMC.

As there is no competent medical evidence of record to support the claim of entitlement to SMC based on the need for regular A&A of another person or by reason of being housebound, the preponderance of the evidence is against the claim. The benefit-of-the-doubt rule does not apply and the claim is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a respiratory disability is denied.

Service connection for a renal disability is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

SMC based on the need for regular A&A of another person or by reason of being housebound is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


